NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 09 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DAVID A. JONES,                                  No. 13-16967

               Plaintiff - Appellant,            D.C. No. 5:12-cv-02946-LHK

 v.
                                                 MEMORANDUM*
R. ROQUE; S. A. HANDLEY,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner David A. Jones appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action alleging sexual assault by prison guards. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly concluded that Jones failed to exhaust his

administrative remedies because Jones did not exhaust his grievance to the final

level of review before filing this action and he did not demonstrate that

administrative remedies were effectively unavailable to him. See Sapp v. Kimbrell,

623 F.3d 813, 821-24 (9th Cir. 2010) (explaining that “proper” exhaustion is

mandatory and describing circumstances under which administrative remedies are

deemed unavailable or exhaustion is excused).

      We reject Jones’s contention that administrative remedies were exhausted

when Jones fully exhausted a separate grievance after filing this lawsuit.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                    13-16967